Citation Nr: 1601669	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  09-25 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for loss of vision.

4.  Entitlement to service connection for a disability of the left hip/side.

5.  Entitlement to special monthly pension.

6.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to September 1973, with subsequent periods of service that were determined to be other than honorable by the service department.  He served in Vietnam from July 1971 to April 1972.

This matter came before the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for hypertension, bilateral hearing loss disability, a disability of the left hip/side, and a visual disability; and denied special monthly pension and special monthly compensation.  The Veteran submitted a notice of disagreement and subsequently perfected an appeal with respect to the claims of entitlement to service connection for hypertension, bilateral hearing loss disability, and a visual disability.

The Board remanded the appeal in September 2012.  In the remand's introduction, the Board noted that it had broadly construed the Veteran's September 2008 notice of disagreement as relating to all issues denied in the May 2008 rating decision; the issues of entitlement to service connection for a left hip/side disability, special monthly pension, and nonservice-connected pension were remanded for issuance of a statement of the case.  A statement of the case regarding these issues was issued in July 2015, and the Veteran subsequently perfected his appeal.  

In his July 2015 substantive appeal, the Veteran stated that he wanted a hearing before the Board in Washington, DC.  Pursuant to his request, a hearing was scheduled before a Veterans Law Judge in November 2015; the Veteran failed to report for his scheduled hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The September 2012 remand directed that the Veteran, who was then incarcerated, be afforded examinations if possible.  The Board noted that the United States Court of Appeals for Veterans Claims (Court) had specifically addressed VA's duty to assist incarcerated veterans in cases where a VA examination is warranted.  It indicated that the Court had cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow veterans."  See Bolton v. Brown, 8 Vet. App. 185 (1995) (citing Wood v. Derwinski, 1 Vet. App. 190 (1991)). 

The Board further noted that while VA did not have the authority to require a correctional institution to release a Veteran so that VA could provide him the necessary examination at the closest VA medical facility, see, e.g., 38 U.S.C.A. § 5711 (West 2014), VA's duty to assist an incarcerated Veteran included: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.  

With respect to the issues of entitlement to service connection for hypertension, bilateral hearing loss disability, and a visual disability, the Board directed that examinations be scheduled to determine the nature and etiology of those claimed conditions.  It specified that if the Veteran remained incarcerated, the AOJ should determine whether he had transport approval, and if so, schedule an examination at an appropriate facility.  It further specified that if Veteran could not be transported, measures should be taken to facilitate examination of the Veteran at the correctional institution or, in the alternative, to have the Veteran examined by a physician of the correctional facility. The AOJ was directed to follow procedures laid out in VA's guidance regarding scheduling of examinations, and to fully document all communications with respect to its attempt to schedule examinations.  While a VA hypertension examination was conducted, apparently at the facility in which the Veteran is incarcerated, neither a comprehensive vision nor audiological testing was carried out.  A form in the electronic record indicates that an examination was canceled on July 7, 2015 because the examination was requested in error.  The comments on this form indicate that the Veteran was incarcerated and that the examiner was unable to complete an audiological examination at the prison.  Unfortunately, the record does not contain any documentation other than this regarding the AOJ's efforts to communicate the necessity for examinations with the facility at which the Veteran is incarcerated.  As this is not in full compliance with the terms of the Board's September 2012 remand, an additional remand is necessary to allow the AOJ to produce such documentation, or in the alternative, again attempt to schedule the Veteran for the necessary examinations.  

Finally, the Board observes that in conjunction with his original claim, the Veteran submitted VA 21-4142, indicating that he had been treated by the Department of Corrections.  While this form does not contain a complete address, there does not appear to have been any attempt on the part of the AOJ to clarify the source of any outstanding records.  The record does reflect a long history of incarceration; thus, the Board concludes that the Veteran should be afforded an opportunity to identify all sources of medical treatment, and that any sufficiently identified records should be obtained.  

In light of the above discussion, the Board has determined that additional development and action are necessary.  Accordingly, the case is REMANDED for the following:

1.  Contact the Veteran and request that he identify all sources of treatment for his claimed disabilities, to include any correctional facility or jail at which he has been incarcerated.  Any sufficiently records should be obtained and associated with the record.  

If, after making reasonable efforts to obtain the records identified by the Veteran, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Associate with the record all documentation regarding attempts to schedule the Veteran for audiometric and comprehensive visual testing.  

If such cannot be located or obtained, again attempt to schedule the Veteran for examinations to determine the etiology of his bilateral hearing loss disability and visual complaints.  All indicated studies should be performed. The claims folder should be provided to the examiners for review of pertinent documents therein. The examination report should reflect that such a review was conducted.

If the Veteran remains incarcerated, the AOJ must determine whether he has transport approval.  If so, he may be scheduled for his examination at an appropriate facility.  If the Veteran cannot be transported, the AOJ must take measures to facilitate examinations of the Veteran at the correctional institution or, in the alternative, to have the Veteran examined by a physician(s) of the correctional facility.  The procedures laid out in the guidance pertaining to scheduling of incarcerated Veterans should be followed.  All communications regarding the AOJ's attempt to schedule examinations for the Veteran should be documented in the claims file.

With regard to the Veteran's claimed bilateral hearing loss, the examiner must state whether there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the Veteran had a preexisting hearing loss disability upon entrance to active duty service.  If the examiner determines that such evidence exists, s/he must state whether there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the Veteran's preexisting hearing loss disability either did not undergo an increase during service or that any increase in disability was due to the natural progression of the condition.  If the examiner determines that clear and unmistakable evidence of a preexisting hearing loss disability does not exist, s/he must determine whether the Veteran currently has a hearing loss disability and, if so, whether it can be concluded that such a disability was "at least as likely as not" caused by his active duty service, including in-service noise exposure.

With regard to the Veteran's vision problems, the examiner must state whether the Veteran's currently diagnosed vision problems were caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his active duty service, including his presumed in-service herbicide exposure, or by his claimed hypertension. 

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. The examiners should provide a complete rationale for any opinion provided.

4.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




